Cook, J.,
dissenting.
{¶ 87} I join the view expressed by the Chief Justice that the court should dismiss this cause based on the relators’ lack of standing.
Garvin & Hickey, L.L.C., Preston J. Garvin and Michael J. Hickey; Vorys, Sater, Seymour & Pease L.L.P., Robin Obetz and Robert A. Minor; Bricker & Eckler, L.L.P., Thomas R. Sant and Kurtis A. Tunnell, in support of respondents for amici curiae Ohio Chamber of Commerce, Ohio Self-Insurers’ Association, Ohio Chapter of the National Federation of Independent Business, Ohio Farm Bureau Federation, and Ohio Manufacturers’ Association.